Citation Nr: 0213287	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-23 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for pes planus 
with bilateral hallux valgus deformity, status post left 
bunionectomy, currently rated as 30 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1971 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In April 1999 the entitlement to a total rating 
based on individual unemployability (TDIU) was denied and in 
January 2000 an increased evaluation for bilateral hallux 
valgus deformity, status post left bunionectomy was denied.  


FINDINGS OF FACT

1.  Pes planus with bilateral hallux valgus deformity, status 
post left bunionectomy, manifested by pronounced flat feet 
with objective evidence of marked pronation, extreme 
tenderness of plantar surfaces of the heel, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  

2.  The veteran's only service-connected disability is pes 
planus with bilateral hallux valgus deformity; status post 
left bunionectomy, rated as 50 percent disabling.  

3.  The veteran's service-connected disability does not 
preclude him from securing and maintaining substantially 
gainful employment.  

4.  The veteran has completed one year of college, and has 
employment experience as a cashier, laborer, storekeeper, 
medical supply clerk, custodian, patient escort, file clerk 
and laundry aide.  

5.  The veteran is currently employed.  


CONCLUSIONS OF LAW

1.  A rating of 50 percent for pes planus with bilateral 
hallux valgus deformity, status post left bunionectomy, is 
warranted.  38 U.S.C. §§ 1155, 5100, 5102, 5103A, 5107(b) 
(2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R § 3.159); 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5276 (2002).

2.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 
1155, 5100, 5102, 5103A, 5107(b) (2002); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 3.159), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist and 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In this case, even though the RO did not 
have the benefit of the explicit provisions of the VCAA, VA's 
duties have been fulfilled.  

The March 2001 RO letter informed the veteran of the evidence 
needed to substantiate the claim.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  38 U.S.C. §§ 5102, 5103A (2002); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R § 
3.159(b)).  The veteran has not referenced any unobtained 
evidence that might aid the claim or that might be pertinent 
to the basis of the denial of the claim.  See 38 U.S.C. 
§ 5103A (2002); 66 Fed. Reg. 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  The veteran was afforded 
examinations at VA expense in September 1999 and August 2000.  
See 38 U.S.C. § 5103A (2002); 66 Fed. Reg. 45,631 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

I.  Increased Evaluation for Pes Planus 

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established and 
an increase in disability rating is at issue, the present 
level of disability is of primary concern.  While the entire 
recorded history of a disability is to be reviewed by the 
rating specialist, the regulations do not give past medical 
report precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).

The veteran's service-connected pes planus with bilateral 
hallux valgus deformity, status post left bunionectomy, is 
currently rated as 30 percent disabling under Diagnostic Code 
5276.  A 30 percent rating is warranted for severe flat feet 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, characteristic callosities.  A 
50 percent rating is warranted for pronounced flat feet with 
objective evidence of marked pronation, extreme tenderness of 
plantar surfaces of the heel, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  

The body of medical evidence of record demonstrates that the 
veteran's pes planus with bilateral hallux valgus deformity, 
status post left bunionectomy, is manifested by objective 
evidence of marked pronation.  In August 1998 at the VA 
Medical Center in Atlanta, Georgia when examined prior to the 
left bunionectomy the veteran's gait was antalgic with 
excessive pronation through the gait cycle with early heel 
off.  The medical arch was decreased bilaterally.  The July 
1999 private medical records showed that there was chronic 
pain with marked pronation.  The November 2000 private 
medical records show that there was increased pronation 
bilaterally with collapsing arches.  In January 2001 there 
was increased pronation at the left of the subtalar joint 
bilaterally.  

The body of medical evidence of record demonstrates that the 
veteran's pes planus with bilateral hallux valgus deformity, 
status post left bunionectomy, is manifested by objective 
evidence of extreme tenderness of plantar surfaces of the 
heel.  The April 1998 private medical record showed that the 
veteran had plantar fasciitis.  The July 1999 private medical 
records showed that there was extreme tenderness of plantar 
surfaces of the feet with displacement of the mid tarsal 
joints.  The veteran had severe plantar faciitis secondary to 
gastrocoels equinus.  At the September 1999 QTC examination 
both of the veteran's feet were swollen and tender.  The 
veteran had tenderness in the mid arches and the heels on 
both sides.  A private examiner, in August 2000, found 
tenderness and pain, mainly to palpation of the soles of the 
feet.  

The body of medical evidence of record demonstrates that the 
veteran's pes planus with bilateral hallux valgus deformity, 
status post left bunionectomy, is manifested by objective 
evidence of marked inward displacement and severe spasm of 
the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  When examined prior to the 
August 1998 left bunionectomy there was marked dorsomedial 
prominence at the first metacarpophalangeal joint bilaterally 
with valgus rotation of the hallux.  The July 1999 private 
medical records show that the veteran had chronic Achilles 
tendonitis, all not improved by conservative treatment and a 
surgery.  The private physician recommended that the veteran 
receive a rating according to the VA standards of 50 percent 
since both feet are involved.  At the September 1999 QTC 
examination of his feet showed bilateral pes planus with poor 
weight bearing alignment of the Achilles tendon.  This could 
not be corrected by manipulation.  In September 2001 the 
veteran underwent surgery on his right foot to repair joints, 
tendons and hammer toe correction.  A private examiner, in 
August 2000, found that the veteran required shoe inserts, 
but they were not very effective.  It did not relieve his 
problem.  

As such, the Board finds that a rating of 50 percent is 
warranted under these particular circumstances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  Moreover, a 50 percent rating 
is the maximum schedular rating under Diagnostic Code 5276 
and the veteran is not entitled to a higher rating, including 
due to pain, under any other diagnostic code for evaluating 
foot disabilities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5277-5284.  

At the September 1999 QTC examination the veteran had 
limitation of standing and walking because of pain in the 
feet.  The August 2000 private examiner commented that 
subjectively the veteran had pain, weakness, stiffness, 
fatigue and lack of endurance at rest, with added symptoms of 
swelling and heat on standing and walking.  There was no 
swelling and heat evident at the time of the examination.  
The Board notes that the present disability evaluation 
includes consideration of pain on manipulation and use and 
Diagnostic Code 5276 is not predicated on loss of range of 
motion.  The United States Court of Appeals for Veterans 
Claims has held that where the rating criteria are not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

II.  TDIU 

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases-except where specifically prescribed by 
the VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 2 Vet. 
App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 Vet. App. 
164, 165 (1991).  

Total disability ratings are authorized for any disability- 
or combination of disabilities-for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies)- 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16.  In exceptional circumstances, 
however, where the veteran does not meet the aforementioned 
percentage requirements, a total rating may be assigned 
nonetheless-on an extra-schedular basis-upon a showing that 
he is unable to obtain or retain substantially gainful 
employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a); Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991). 

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223  (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).  However, his 
advancing age, any impairment caused by conditions that are 
not service connected, and his prior unemployability status 
must be disregarded when determining whether he currently is 
unemployable.  38 C.F.R. § 4.16(a); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), where the court noted 
additionally that "[t]he sole fact that a claimant is 
unemployed is not enough" to warrant a TDIU.  Id.

In this case, the veteran's only service-connected disability 
is pes planus with bilateral hallux valgus deformity; status 
post left bunionectomy, rated as 50 percent disabling.  
Therefore, the veteran does not meet the minimum percentage 
requirements for a TDIU under section 4.16(a) because his 
service-connected disability is not rated as 60 percent 
disabling.  

The veteran's circumstances are not so exceptional as to 
warrant a grant of a TDIU under the provisions of section 
4.16(b).  In July 1999 Dr. Todd, a podiatric surgeon, wrote 
that the veteran was being tested at his office for a foot 
ailment and was to be excused from any activity that would 
interfere with normal healing or that would further aggravate 
the condition.  Dr. Todd wrote that the veteran was a 
permanently disabled from working.  However, in October 2001 
Dr. Jokhai, a podiatric physician and surgeon, wrote that the 
veteran had been under his professional care and was 
partially incapacitated from September 18, 2001 to October 
26, 2001.  

In his March 1999 Application For Increased Compensation 
Based On Unemployability the veteran wrote that he completed 
one year of college, and has employment experience as a 
cashier, laborer, storekeeper, medical supply clerk, 
custodian, patient escort, file clerk and laundry aide.  At 
the February 2002 Travel Board Hearing the veteran testified 
that he was currently employed full time and had been for a 
year.  The veteran indicated that he thought that his 
employment was about to run out because he was a temporary 
employee.  His was not a permanent position.  

It appears that the service-connected pes planus with 
bilateral hallux valgus deformity, status post left 
bunionectomy, the veteran's only service-connected 
disability, was an inconvenience that became greater.  
However, it has not been shown that the veteran's pes planus 
with bilateral hallux valgus deformity, status post left 
bunionectomy completely precludes employment, and the medical 
evidence seems to suggest otherwise.  Following the veteran's 
most recent foot surgery Dr. Jokhai, a podiatric physician 
and surgeon, wrote, in October 2001, that in his opinion the 
veteran would be able to work on October 26, 2001.  

At the February 2002 Travel Board Hearing the veteran 
testified that he missed a lot of time off of work due to his 
feet and medical problems.  He stated that his employer was 
trying to work with him as far as his doctors' appointments 
and medical treatment.  But, demonstrated inconvenience or 
interference with work as a result of service-connected 
disabilities, alone, is not equivalent to a total inability 
to work-which is required for a TDIU.  

For all the foregoing reasons, the Board finds that there 
criteria for the award of a TDIU are not met.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C. § 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).  


ORDER

An increased rating of 50 percent for pes planus with 
bilateral hallux valgus deformity, status post left 
bunionectomy, is granted, subject to the governing law and 
regulations pertaining to the payment of monetary benefits.  

The claim for a TDIU is denied.  





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

